Citation Nr: 1717482	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  07-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


INTRODUCTION

The veteran served on active duty from June 1965 to April 1969.

This appeal arises before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

A March 2013 Board decision granted a 30 percent rating for a left ankle disability.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In March 2014, the Court granted a Joint Motion for Remand.  In October 2014 and April 2016, the Board remanded the claim for development.


FINDINGS OF FACT

1.  A left ankle disability does not result in ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.

2.  A left ankle disability does not result in loss of use of the left foot such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a left ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.350, 4.3, 4.71, 4.71a, Diagnostic Codes  (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was notified by letter of the necessary criteria.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an adequate examination for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that a rating in excess of 30 percent is warranted for a left ankle disability.

Disability ratings are based upon VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage rating to be assigned for that disability.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  A rating is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage ratings.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.10 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

Consideration must be given to whether staged ratings are warranted.  Where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a different ratings for each time period is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59 (2016).  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45 (2016).  A higher rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Marked limitation of motion of the ankle warrants a maximum 20 percent rating under Diagnostic Code 5271.  38 C.F.R. § 4.71a (2016).  Normal range of motion for the ankle is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).

Diagnostic Code 5270 concerns ankylosis of the ankle.  A 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees.  Ankylosis in plantar flexion between 30 degrees and 40 degrees, or ankylosis in dorsiflexion between 0 degrees and 10 degrees warrants a 30 percent rating.  The maximum 40 percent rating is assigned for ankylosis in plantar flexion more than 40 degrees or ankylosis in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2012).

Ankylosis is immobility and consolidation of a joint, or stiffening and fixation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992); Nix v. Brown, 4 Vet. App. 462 (1993); Shipwash v. Brown, 8 Vet. App. 218 (1995); Dinsay v. Brown, 9 Vet. App. 79 (1996).  

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  An assessment of the probative value of the lay evidence in addition to the medical evidence therefore must be undertaken.  An assessment of all elements affecting the probative value of evidence must be undertaken.  38 C.F.R. § 4.6 (2016).

Lay evidence may be sufficient by itself to support a claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  That is the case where the evidence is both competent and credible.  Competency is a legal concept determining whether testimony may be heard and considered, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his personal knowledge.  Layno v. Brown, 6. Vet. App. 465 (1994).  In weighing credibility, discounting of competent testimony or statements from a lay person may occur in the light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

Reasonable doubt shall be resolved in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran prevails when the evidence supports the claim or is in relative equipoise, but does not prevail when the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed.  The Board must review entire record but is not required to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) The evidence leads the Board to conclude that a rating in excess of 30 percent is not warranted for the Veteran's left ankle disability. 

A November 2006 VA medical examination noted that the Veteran did not have ankylosis in the left ankle joint.  A December 2010 VA medical examination noted ankylosis in the left ankle joint.  The Veteran underwent surgery for the left ankle disability in August 2006.  VA treatment records specifically document that he underwent a successful left ankle fusion or arthrodesis because of traumatic arthritis of the left tibiotalar joint in August 2006.  Arthrodesis is the surgical fixation of a joint by a procedure designed to accomplish fusion of the joint.  It is also known as artificial ankylosis.  The Board found in the March 2013 decision, that the ankle was ankylosed.

A February 2015 VA examination noted a surgical fusion of the left ankle.  The Veteran complained of daily pain.  He reported weekly moderate flare ups of one day duration and when the weather was rainy.  He continued to perform his normal activities during that time.  The examiner found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare up.  The examiner found that the ankle was ankylosed in the neutral position, in good weight-bearing position.  Muscle strength was 5/5 with no reduction.  There was no muscle atrophy.  There were nonpainful surgical scars.  The Veteran occasionally used a cane.  The examiner found that there was no functional impairment of the extremity such that the Veteran would be equally well served by an amputation with prosthesis.  He had increased pain with prolonged standing and walking.  There were no restrictions on sedentary work.  The disability was not productive of marked interference with employment or frequent periods of hospitalization.

At a July 2016 VA examination the examiner diagnosed left ankle fusion.  There were no flare-ups of the ankle.  There was motion from 0 to 10 degrees of dorsiflexion and 0 to 15 degrees of plantar flexion.  There was evidence of pain with weight bearing.  Muscle strength was 5/5 with no reduction and no atrophy.  There was ankylosis of the left ankle in good weight-bearing position.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The Veteran did not have functional impairment of the extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran was observed ambulating in and out of the office.  The fusion allowed for push-off with the great toe of the left foot with propulsion similar to the normal right foot.  At the examination, he used no assistive devices and ambulated with normal balance, strength, and ease of movement.  Therefore, the examiner opined that it was less likely that the Veteran's effective function of the left foot would be equally well served by an amputation with the use of a prosthetic appliance.  The Veteran's chief complaint was that the fusion performed to relive pain had resulted in constant pain.

The Board finds that the criteria for a higher rating are not met.  The evidence shows that the Veteran's left ankle has been fused in the neutral position.  The evidence does not show ankylosis in plantar flexion between 30 degrees and 40 degrees, or ankylosis in dorsiflexion between 0 degrees and 10 degrees, ankylosis in plantar flexion more than 40 degrees, or ankylosis in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Therefore, the Board finds that a higher rating under Diagnostic Code 5270 is not warranted.

Consideration has been given to use of additional Diagnostic Codes addressing the ankle.  Diagnostic Code 5272 is for ankylosis of the subastragalar or tarsal joint.  Diagnostic Code 5273 concerns malunion of the os calcis or astragalus.  Finally, Diagnostic Code 5274 pertains to astragalectomy.  None of those Diagnostic Codes is applicable because there is no indication that the Veteran has left ankle ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or has undergone an astragalectomy.  Further, none of these Diagnostic Codes allows for a rating higher than 30 percent.  Each has a maximum rating of 20 percent.  38 C.F.R. § 4.71a (2016).

The remaining argument is that the Veteran has loss of use of the foot.  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2016).  Loss of use of a foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (2016).  The determination will be made on the basis of the actual remaining function in terms of balance and propulsion which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (2016).  

The Veteran's representative argues for the use of Diagnostic Code 5167 and for a finding of loss of use of the left foot.  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran has so little remaining function in the left foot as a result of the left ankle disability that he would be equally well served by amputation followed by use of a prosthetic appliance.  Gait and balance problems, to include impaired propulsion, were detected at all of the VA medical examinations.  However, the Veteran reported that he could stand, albeit not for long, and could walk, albeit not far, at the examinations.  He is competent to so report those capabilities because those abilities are within his personal experience.  He is credible because there is no reason to doubt his reports.  The Veteran additionally competently and credibly testified at the June 2008 Video Conference hearing that he was able to walk with a single-point cane, although he sometimes fell.  The Board specifically remanded the claim for consideration of whether loss of use of the foot was shown, such that the Veteran would be equally well served by amputation with the use of a prosthesis.  Both February 2015 and July 2016 VA examiners found that the Veteran did not have loss of use such that he would be equally well served by amputation with a prosthesis.  The July 2016 VA examiner specifically described that the Veteran was observed ambulating in and out of the office.  The fusion allowed for push-off with the great toe of the left foot with propulsion similar to the normal right foot.  At the examination, he used no assistive devices and ambulated with normal balance, strength, and ease of movement.  While the Veteran has been shown in other evidence to use a cane for ambulation, the Board finds that the July 2016 VA examination is the most persuasive evidence of record because of the training and expertise of the examiner and because the examiner specifically addressed whether the Veteran would be equally well served by amputation with prosthesis.  The examiner provided a persuasive rationale against such a finding.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran has loss of use of the left foot, such that he would be equally well served by amputation with prosthesis.  The Board finds that the he has more use than would be equally served by amputation with prosthesis and thus loss of use of the foot is not shown.  The Board has relied on the July 2016 VA examination and other medical evidence of record to make that finding.  The Board finds that medical evidence is more convincing than the lay statements of the Veteran and representative asserting loss of use of the foot.

Accordingly, the Board finds that the criteria for a rating greater than 30 percent for a left ankle disability are not met.  The Board finds that the preponderance of the evidence is against the claim and the claim for a higher rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board finds no evidence of exceptional or unusual circumstances to warrant remand to refer the claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected ankle disability with the established criteria found in the rating schedule.  With regard to functional impairment, the evidence does not show that the Veteran has an exception disability picture that is not contemplated by the schedule.  A higher rating would be available for loss or loss of use of the foot, or for some levels of ankylosis of the ankle.  Those symptoms are not shown.  Accordingly, the Board determines that the Veteran's complaints and symptoms have been considered under the criteria set forth in the rating schedule.

The Board finds no indication that the average industrial impairment from the ankle disability is in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of service-connected disabilities that is exceptional.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  





ORDER

Entitlement to a rating in excess of 30 percent for a left ankle disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


